UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 4/30/2009 FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund April 30, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes94.0% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.2% L-3 Communications, Gtd. Notes, Ser. B 10/15/15 Agriculture.8% Altria Group, Gtd. Notes 11/10/13 Philip Morris International, Sr. Unscd. Notes 5/16/13 Asset-Backed Ctfs./Auto Receivables4.1% Americredit Automobile Receivables Trust, Ser. 2008-AF, Cl. A2A 1/12/12 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 3/8/16 389,146 a Capital Auto Receivables Asset Trust, Ser. 2006-2, Cl. B 12/15/11 Capital One Auto Finance Trust, Ser. 2006-B, Cl. A3B 2/15/11 426,504 b Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 4/16/12 Ford Credit Auto Owner Trust, Ser. 2005-C, Cl. C 2/15/11 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. B 6/15/12 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 12/15/13 300,000 a Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. C 5/15/13 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 2/20/13 WFS Financial Owner Trust, Ser. 2005-2, Cl. B 11/19/12 Asset-Backed Ctfs./Home Equity Loans2.4% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 1/25/34 1,104,682 b Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 4/28/39 1,819,880 b Citigroup Mortgage Loan Trust, Ser. 2005-WF2, Cl. AF7 8/25/35 1,983,178 b JP Morgan Mortgage Acquisition, Ser. 2007-HE1, Cl. AF1 3/25/47 828,619 b Residential Asset Mortgage Products, Ser. 2003-RS9, Cl. MI1 10/25/33 535,285 b Residential Funding Mortgage Securities II, Ser. 2005-HI3, Cl. A2 9/25/35 140,072 Residential Funding Mortgage Securities II, Ser. 2006-HI1, Cl. M4 2/25/36 613,000 b Asset-Backed Ctfs./Manufactured Housing.1% Green Tree Financial, Ser. 1994-7, Cl. M1 3/15/20 278,498 Automobiles.2% Goodyear Tire & Rubber, Gtd. Notes 12/1/11 460,000 c Banks5.9% Bank of America, Sr. Unscd. Notes 5/1/13 450,000 Barclays Bank, Sub. Bonds 4/29/49 290,000 a,b Charter One Bank, Sr. Unscd. Notes 4/26/11 Citigroup, Sr. Unscd. Notes 4/11/13 790,000 JPMorgan Chase & Co., Sr. Unscd. Notes 6/16/11 900,000 JPMorgan Chase & Co., Sr. Unscd. Notes 1/15/14 M&T Bank, Sr. Unscd. Bonds 5/24/12 705,000 c Morgan Stanley, Sr. Unscd. Notes 4/28/15 300,000 Northern Trust, Sr. Unscd. Notes 8/29/11 575,000 Sovereign Bancorp, Sr. Unscd. Notes 9/1/10 1,075,000 b SunTrust Preferred Capital I, Bank Gtd. Notes 12/31/49 625,000 b Wells Fargo Bank, Sub. Notes, Ser. AI 6/21/10 705,000 Wells Fargo Capital XIII, Gtd. Secs. 12/29/49 1,470,000 b Western Financial Bank, Sub. Debs. 5/15/12 580,000 Building & Construction.2% Masco, Sr. Unscd. Notes 3/12/10 390,000 b Chemicals.6% E.I. Du Pont de Nemours, Sr. Unscd. Notes 1/15/14 Commercial & Professional Services.6% Aramark, Gtd. Notes 2/1/15 456,000 c Ceridian, Sr. Unscd. Notes 11/15/15 240,000 b ERAC USA Finance, Bonds 5/1/15 720,000 a Commercial Mortgage Pass-Through Ctfs.8.7% Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A1 9/10/47 899,598 Bayview Commercial Asset Trust, Ser. 2006-SP1, Cl. A1 4/25/36 113,706 a,b Bayview Commercial Asset Trust, Ser. 2004-1, Cl. A 4/25/34 267,120 a,b Bayview Commercial Asset Trust, Ser. 2004-1, Cl. M2 4/25/34 368,682 a,b Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. B2 4/25/36 139,041 a,b Bayview Commercial Asset Trust, Ser. 2005-4A, Cl. B2 1/25/36 427,267 a,b Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B3 11/25/35 154,913 a,b Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 9/11/38 375,000 b Credit Suisse Mortgage Capital Certificates, Ser. 2006-C1, Cl. A2 2/15/39 1,200,000 b Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 1,300,000 a Crown Castle Towers, Ser. 2006-1A, Cl. B 11/15/36 460,000 a Crown Castle Towers, Ser. 2006-1A, Cl. C 11/15/36 1,035,000 a Crown Castle Towers, Ser. 2005-1A, Cl. D 6/15/35 565,000 a CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 8/15/38 Global Signal Trust, Ser. 2006-1, Cl. E 2/15/36 385,000 a Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 3/6/20 1,630,000 a,b Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 3/6/20 730,000 a,b Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 3/6/20 350,000 a,b JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A1 12/15/44 JP Morgan Chase Commercial Mortgage Securities, Ser. 2001-CIBC, Cl. D 3/15/33 955,000 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 11/12/37 350,000 b Morgan Stanley Capital I, Ser. 2005-HQ5, Cl. A2 1/14/42 722,163 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP3, Cl. A4 7/15/33 SBA CMBS Trust, Ser. 2006-1A, Cl. A 11/15/36 1,695,000 a Diversified Financial Services4.5% American Express Credit, Sr. Unscd. Notes 5/27/10 530,000 b,c Ameriprise Financial, Jr. Sub. Notes 6/1/66 212,000 b Amvescap, Gtd. Notes 2/27/13 380,000 Capmark Financial Group, Gtd. Notes 5/10/12 850,000 b Caterpillar Financial Services, Sr. Unscd. Notes 10/12/11 765,000 Caterpillar Financial Services, Sr. Unscd. Notes 2/17/14 725,000 Countrywide Home Loans, Gtd. Notes 9/15/09 280,000 Credit Suisse Guernsey, Jr. Sub. Notes 12/29/49 660,000 b Credit Suisse USA, Gtd. Notes 8/16/11 Fresenius US Finance II, Gtd. Notes 7/15/15 50,000 a General Electric Capital, Sr. Unscd. Notes 5/1/13 1,155,000 c General Electric Capital, Sr. Unscd. Notes, Ser. A 1/15/13 900,000 c Goldman Sachs Capital II, Gtd. Bonds 12/29/49 480,000 b HSBC Finance Capital Trust IX, Gtd. Notes 11/30/35 970,000 b Hutchison Whampoa International, Gtd. Notes 4/9/19 220,000 a,c Jefferies Group, Sr. Unscd. Notes 3/15/12 368,000 Leucadia National, Sr. Unscd. Notes 8/15/13 270,000 MUFG Capital Finance I, Bank Gtd. Bonds 7/29/49 430,000 b Electric Utilities5.9% AES, Sr. Unscd. Notes 10/15/15 470,000 Appalachian Power, Sr. Unscd. Notes, Ser. O 8/15/12 315,000 Columbus Southern Power, Sr. Unscd. Notes 5/1/18 150,000 CommonWealth Edison, First Mortgage Bonds, Ser. 102 8/15/10 330,000 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 08-A 4/1/18 800,000 Consumers Energy, First Mortgage Bonds 9/15/19 410,000 c Enel Finance International, Gtd. Notes 1/15/13 250,000 a FirstEnergy, Sr. Unscd. Notes, Ser. B 11/15/11 FPL Group Capital, Gtd. Debs. 9/1/11 National Grid, Sr. Unscd. Notes 8/1/16 724,000 Nevada Power, Mortgage Notes 3/15/19 745,000 NiSource Finance, Gtd. Notes 11/23/09 641,000 b NiSource Finance, Gtd. Notes 3/1/13 545,000 PacifiCorp, First Mortgage Bonds 11/15/11 Southern, Sr. Unscd. Notes, Ser. A 1/15/12 362,000 Environmental Control1.2% Allied Waste North America, Sr. Unscd. Notes, Ser. B 5/15/16 210,000 Allied Waste North America, Sr. Unscd. Notes 3/15/15 310,000 Veolia Environnement, Sr. Unscd. Notes 6/3/13 920,000 Waste Management, Gtd. Notes 3/11/15 725,000 Food & Beverages3.5% Anheuser-Busch InBev Worldwide, Gtd. Notes 1/15/14 865,000 a Bottling Group, Gtd. Notes 3/15/14 640,000 Cola-Cola, Sr. Unscd. Notes 3/15/14 725,000 Delhaize Group, Sr. Unscd. Notes 6/15/17 185,000 Diageo Capital, Gtd. Notes 1/15/14 975,000 Kraft Foods, Sr. Unscd. Notes 2/11/13 145,000 Kroger, Gtd. Notes 8/15/17 Kroger, Gtd. Notes 4/15/12 PepsiAmericas, Notes 2/15/14 Safeway, Sr. Unscd. Notes 3/15/14 705,000 c Stater Brothers Holdings, Gtd. Notes 4/15/15 Stater Brothers Holdings, Gtd. Notes 6/15/12 SUPERVALU, Sr. Unscd. Bonds 5/15/12 SUPERVALU, Sr. Unscd. Bonds 11/15/14 Foreign/Governmental1.2% Federal Republic of Brazil, Notes 3/7/15 Federal Republic of Brazil, Unsub. Bonds BRL 1/5/16 1,000,000 c,d Province of Quebec, Unscd. Debs., Ser. PJ 1/22/11 Republic of Korea, Sr. Unscd. Notes 4/16/19 United Mexican States, Unscd. Notes, Ser. A 1/15/14 Health Care4.4% Abbott Laboratories, Sr. Unscd. Notes 4/1/19 American Home Products, Sr. Unscd. Notes 3/15/11 1,150,000 b Bausch & Lomb, Sr. Unscd. Notes 11/1/15 Community Health Systems, Gtd. Notes 7/15/15 460,000 Coventry Health Care, Sr. Unscd. Notes 1/15/12 760,000 Coventry Health Care, Sr. Unscd. Notes 3/15/17 410,000 Davita, Gtd. Notes 3/15/13 470,000 Eli Lilly & Co., Sr. Unscd. Notes 3/6/14 430,000 HCA, Sr. Unscd. Notes 10/1/12 Medco Health Solutions, Sr. Unscd. Notes 8/15/13 725,000 Novartis Capital, Gtd. Notes 2/10/14 730,000 UnitedHealth Group, Sr. Unscd. Notes 11/15/12 450,000 Wellpoint, Sr. Unscd. Notes 6/15/17 190,000 Wellpoint, Sr. Unscd. Notes 2/15/14 275,000 c Machinery.2% Atlas Copco, Sr. Unscd. Bonds 5/22/17 380,000 a Manufacturing.7% Bombardier, Sr. Unscd. Notes 11/15/14 375,000 a Honeywell International, Sr. Unscd. Notes 2/15/14 905,000 Media4.4% British Sky Broadcasting, Gtd. Notes 2/15/18 580,000 a Cablevision Systems, Sr. Unscd. Notes, Ser. B 4/15/12 60,000 b Comcast, Gtd. Notes 3/15/11 Cox Communications, Notes 6/1/18 295,000 a CSC Holdings, Sr. Unscd. Notes 4/15/14 100,000 a CSC Holdings, Sr. Unscd. Notes 2/15/19 300,000 a Echostar DBS, Gtd. Notes 5/31/15 265,000 News America, Gtd. Notes 12/15/14 735,000 c Reed Elsevier Capital, Gtd. Notes 6/15/12 310,000 Reed Elsevier Capital, Gtd. Notes 1/15/14 900,000 Time Warner Cable, Gtd. Notes 7/2/12 Time Warner Cable, Gtd. Notes 7/1/13 Time Warner, Gtd. Notes 4/15/11 695,000 Mining.7% Alcoa, Sr. Unscd. Notes 7/15/13 350,000 BHP Billiton Finance USA, Gtd. Notes 4/1/14 460,000 Rio Tinto Finance USA, Gtd. Notes 7/15/13 540,000 Oil & Gas1.6% Amerada Hess, Sr. Unscd. Notes 8/15/11 945,000 Chesapeake Energy, Gtd. Notes 6/15/14 150,000 Chesapeake Energy, Gtd. Notes 2/15/15 960,000 Marathon Oil, Sr. Unscd. Notes 2/15/14 445,000 Valero Energy, Sr. Unscd. Notes 3/15/19 435,000 Packaging & Containers.8% Ball, Gtd. Notes 3/15/18 245,000 Ball, Gtd. Notes 12/15/12 205,000 Crown Americas, Gtd. Notes 11/15/13 690,000 Owens Brockway Glass Container, Gtd. Notes 12/1/14 350,000 Paper & Paper Related.3% Georgia-Pacific, Gtd. Notes 1/15/15 205,000 a Georgia-Pacific, Gtd. Notes 5/1/16 310,000 a Pipelines1.4% El Paso, Sr. Unscd. Notes 2/15/16 485,000 Enterprise Products Operating, Gtd. Notes, Ser. B 10/15/09 Property & Casualty Insurance1.6% Jackson National Life Global Funding, Sr. Scd. Notes 5/8/13 590,000 a Metropolitan Life Global Funding I, Sr. Scd. Notes 4/10/13 1,000,000 a Nippon Life Insurance, Notes 8/9/10 1,050,000 a Prudential Financial, Sr. Unscd. Notes 12/14/11 485,000 Real Estate Investment Trusts2.6% Arden Realty, Sr. Unscd. Notes 3/1/15 475,000 Duke Realty, Sr. Unscd. Notes 8/15/12 600,000 c Federal Realty Investment Trust, Sr. Unscd. Bonds 6/1/16 345,000 c Federal Realty Investment Trust, Sr. Unscd. Notes 7/15/12 305,000 Healthcare Realty Trust, Sr. Unscd. Notes 4/1/14 HRPT Properties Trust, Sr. Unscd. Notes 3/16/11 462,000 b Liberty Property, Sr. Unscd. Notes 12/15/16 165,000 Mack-Cali Realty, Sr. Unscd. Notes 4/15/10 550,000 Mack-Cali Realty, Sr. Unscd. Notes 1/15/12 300,000 Regency Centers, Gtd. Notes 6/15/17 370,000 Simon Property Group, Sr. Unscd. Notes 3/1/12 503,000 WEA Finance, Sr. Notes 4/15/18 660,000 a Residential Mortgage Pass-Through Ctfs..4% ChaseFlex Trust, Ser. 2006-2, Cl. A1A 9/25/36 68,667 b GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 12/25/34 482,542 b Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 5/25/36 443,298 b Retail.2% Staples, Sr. Unscd. Notes 1/15/14 405,000 State/Territory Gen Oblg1.4% Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/28 815,000 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6/1/34 805,000 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6/1/23 Telecommunications3.2% AT & T, Gtd. Notes 11/15/11 565,000 b,c CC Holdings GS V, Sr. Scd. Notes 5/1/17 815,000 a Cisco Systems, Sr. Unscd. Notes 2/15/19 780,000 c Telecom Italia Capital, Gtd. Notes 11/15/13 Telefonica Emisiones, Gtd. Notes 6/20/11 675,000 Verizon Communications, Sr. Unscd. Notes 4/1/39 350,000 Verizon Wireless Capital, Sr. Unscd. Notes 2/1/14 900,000 a Vodafone Group, Sr. Unscd. Notes 9/15/15 450,000 Textiles & Apparel.4% Mohawk Industries, Sr. Unscd. Notes 1/15/11 805,000 b Transportation1.5% Canadian National Railway, Sr. Unscd. Notes 1/15/14 585,000 Norfolk Southern, Sr. Unscd. Notes 5/15/10 United Parcel Service, Sr. Unscd. Notes 4/1/14 U.S. Government Agencies7.9% Federal Home Loan Mortgage Corp., Notes 7/15/13 4,940,000 e Federal National Mortgage Association, Notes 4/9/13 8,976,000 e U.S. Government Agencies/Mortgage-Backed8.4% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 223,673 e 4.00%, 3/1/10 - 4/1/10 5,578,246 e 6.50%, 6/1/32 4,014 e Stripped Security, Interest Only Class, Ser. 1987, Cl. PI, 7.00%, 9/15/12 49,920 e,f Federal National Mortgage Association: 5.00% 155,000 e,g 4.00%, 2/1/10 - 5/1/10 1,559,603 e 4.50%, 11/1/14 911,759 e Gtd. Pass-Through Ctfs., Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 502,217 e Government National Mortgage Association I: Ser. 2005-90, Cl. A, 3.76%, 9/16/28 Ser. 2005-34, Cl. A, 3.96%, 9/16/21 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 Ser. 2006-5, Cl. A 4.24%, 7/16/29 Ser. 2005-59, Cl. A, 4.39%, 5/16/23 Ser. 2005-87, Cl. A, 4.45%, 3/16/25 Government National Mortgage Association II: 7.00%, 12/20/30 - 4/20/31 7.50%, 11/20/29 - 12/20/30 U. S. Government Securities11.8% U. S. Treasury Notes: 4.63%, 8/31/11 2,851,000 c 4.75%, 8/15/17 3,000,000 c 4.88%, 4/30/11 5,006,000 4.88%, 5/31/11 9,035,000 c Total Bonds and Notes (cost $185,991,990) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.28%, 5/7/09 (cost $159,992) 160,000 h Other Investment4.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,045,000) 8,045,000 i Investment of Cash Collateral for Securities Loaned12.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $23,490,740) 23,490,740 i Total Investments (cost $217,687,722) 111.1% Liabilities, Less Cash and Receivables (11.1%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2009, these securities amounted to $17,193,137 or 9.3% of net assets. b Variable rate securityinterest rate subject to periodic change. c All or a portion of these securities are on loan. At April 30, 2009, the total market value of the fund's securities on loan is $22,688,611 and the total market value of the collateral held by the fund is $23,490,740. d Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real e On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. f Notional face amount shown. g Purchased on a forward commitment basis. h All or partially held by a broker as collateral for open financial futures positions. i Investment in affiliated money market mutual fund. At April 30, 2009, the aggregate cost of investment securities for income tax purposes was $217,687,722. Net unrealized depreciation on investments was $11,755,883 of which $2,772,711 related to appreciated investment securities and $14,528,594 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES April 30, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2009 ($) Financial Futures Long U.S. Treasury 2 Year Notes June 2009 Financial Futures Short U.S. Treasury 5 Year Notes 23 June 2009 U.S. Treasury 10 Year Notes 78 June 2009 Gross Unrealized Appreciation At April 30, 2009, the fund held the following forward foreign currency exchange contracts: (Unaudited) Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost Value ($) at 4/30/2009 ($) Purchases: Brazilian Real, expiring 5/29/2009 Norwegian Krone, expiring 5/29/2009 Swedish Krona, expiring 5/29/2009 Sales: Brazilian Real, expiring 5/29/2009 Euro, expiring 5/29/2009 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 0 Other Financial Instruments+ 0 Liabilities ($) Other Financial Instruments+ 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options, swap transactions and forward currency exchange contracts are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type, indications as to values from dealers, and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over the-counter are priced at the mean between the bid and asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuers and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date. The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. The fund may invest in financial futures contracts in order to gain exposure to or protect against changes in the market. The fund is exposed to market risk as a result of changes in the value of the underlying financial instruments. These investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Investments in financial futures require the fund to mark to market on a daily basis, which reflects the change in market value of the contracts at the close of each days trading. Accordingly, variation margin payments are received or made to reflect daily unrealized gains and losses. When the contracts are closed, the fund recognizes a realized gain or loss. The fund may purchase and write (sell) put and call options in order to gain exposure to or to protect against changes in the market. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option.
